The opinion of the Court was delivered by
Richabdson, «T.
The opinion of the Oourt is, that the sheriff is not entitled to the privileges of bail. The rule, which applies to this case, is a general one, that where a ministerial officer is required to do an act, and neglects to perform it, whereby an injury comes to any person, the individual injured has a right of action against the negligent officer. In this case, the sheriff having omitted to take the defendant, or require bail, though he may afterwards take the body before the return of the writ, and perhaps enter bail to the action even now; See Allingham v. Flower, (2 Bos. and Pul. 246 ;) Pariente v. Plumbtree, (Ib. 35 ;) yet, until doing so, he cannot have the privileges of bail, but is liable to the plaintiff’s action, which is immediately consequent upon the neglect.
The motion is, therefore, granted.
Coicock, Nott, Johnson and G-antt, JJ., concurred.
1 Strob. 303, and cases there cited.